Case: 20-1718    Document: 47     Page: 1   Filed: 07/13/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  LEVEL SLEEP LLC,
                   Plaintiff-Appellant

                             v.

     SLEEP NUMBER CORPORATION, SELECT
       COMFORT RETAIL CORPORATION,
              Defendants-Appellees
             ______________________

                        2020-1718
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Texas in No. 2:18-cv-00119-RWS, Judge
 Robert Schroeder, III.
                   ______________________

                  Decided: July 13, 2021
                  ______________________

     JAMES L. DAY, JR., Farella Braun & Martel LLP, San
 Francisco, CA, argued for plaintiff-appellant. Also repre-
 sented by LAURA PEDERSEN.

     RUFFIN B. CORDELL, Fish & Richardson P.C., Washing-
 ton, DC, argued for defendants-appellees. Also repre-
 sented by ROBERT COURTNEY, CONRAD GOSEN, MATHIAS
 WETZSTEIN SAMUEL, Minneapolis, MN.
                 ______________________
Case: 20-1718     Document: 47       Page: 2   Filed: 07/13/2021




 2              LEVEL SLEEP LLC   v. SLEEP NUMBER CORPORATION




     Before O’MALLEY, TARANTO, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
     Level Sleep LLC appeals the United States District
 Court for the Eastern District of Texas’s grant of summary
 judgment of noninfringement of Level Sleep’s U.S. Patent
 Nos. 6,807,698 and 7,036,172. Because we agree with the
 district court’s construction of “low body pressure,” and the
 parties agree that the accused products do not infringe un-
 der that construction, we affirm.
                         BACKGROUND
                               I
      Level Sleep sued Sleep Number Corporation and Select
 Comfort Retail Corporation (collectively, “Sleep Number”)
 for infringement of all claims of the ’698 and ’172 patents
 (collectively, the “asserted patents”) in March 2018. The
 ’172 patent is a continuation-in-part of the ’698 patent. 1
 The asserted patents relate to “improved mattresses for
 beds that enhance the quality of sleep.” ’172 patent col. 1
 ll. 10–12. The specification explains that “[g]ood sleeping
 is normally associated with a low number of body shifts
 during the sleep period[,]” and “[b]ed-induced shifts due to
 discomfort caused by the bed are a significant cause of poor
 sleep quality.” Id. at col. 1 ll. 37–40. There are two major
 causes of bed-induced shifting: (1) “buildup of pressures on
 parts of the body”; and (2) “poor body alignment.” Id.
 at col. 1 ll. 49–52. Only the first cause relates to the claim
 construction issue in this case.
     Addressing the buildup of pressures on parts of the
 body, the specification explains that “the pressure tends to
 be greatest on the body’s protrusions (such as shoulders


       1 Because the parties cite to the ’172 patent when
 referencing the specification, we do the same.
Case: 20-1718      Document: 47    Page: 3    Filed: 07/13/2021




 LEVEL SLEEP LLC   v. SLEEP NUMBER CORPORATION               3



 and hips) where body tissues are put in high compression
 against the mattress.” Id. at col. 1 ll. 54–58. The feeling of
 discomfort is in part a result of this high compression caus-
 ing a discontinuance of capillary blood flow. The specifica-
 tion states that “[t]he amount of pressure [that] causes a
 discontinuance of capillary blood flow is called the ischemic
 pressure[,]” and the “ischemic pressure threshold is nor-
 mally considered to be approximately thirty mmHg.” Id.
 at col. 1 ll. 60–63. “When parts of the body (usually shoul-
 ders and hips in conventional mattresses) are subjected to
 pressures above the ischemic threshold, discomfort results”
 and the person generally shifts to relieve the pressure. Id.
 at col. 1 l. 66–col. 2 l. 3.
     To reduce these high pressures, the asserted patents
 contemplate a mattress that “is capable of supporting a re-
 clining body . . . where the reclining body is supported by
 low body pressure.” Id. at col. 9 ll. 29–31. The specification
 states: “The terminology low body pressure means a pres-
 sure which is below a pressure threshold (typically the is-
 chemic threshold) for comfortable sleep and of a level which
 materially reduces causes of bed-induced shifting.” Id.
 at col. 9 ll. 32–35.
     Figure 10 illustrates a side view of a conventional mat-
 tress with the resultant surface body pressures:




 Id. Fig. 10. The specification explains that “the surface
 pressures T’1, T’2, T’3 and T’4 at the shoulder alignment line
Case: 20-1718     Document: 47       Page: 4   Filed: 07/13/2021




 4              LEVEL SLEEP LLC   v. SLEEP NUMBER CORPORATION



 1710-1, the waist alignment line 1710-2, the hip alignment
 line 1710-3 and the leg alignment line 1710-4 are typically
 80, 40, 80 and 30 mmHg, respectively.” Id. at col. 15
 ll. 33–37. The asserted patents explain that the “80 and 40
 values are above the ischemic pressure threshold and
 hence tend to cause bed-induced shifting in a conventional
 mattress.” Id. at col. 15 ll. 37–39.
    In comparison, Figure 11 illustrates a side view of an
 embodiment of the asserted patents:




 Id. Fig. 11. The specification discloses that, in this embod-
 iment, “[t]he surface pressures T1, T2, T3 and T4 at the
 shoulder alignment line 1711-1, the waist alignment line
 1711-2, the hip alignment line 1711-3 and the leg alignment
 line 1711-4 are typically low and below a low pressure
 threshold.” Id. at col. 16 ll. 19–23. In this preferred em-
 bodiment, “the low pressure threshold is below the is-
 chemic pressure of about 30 mmHg.”              Id. at col. 16
 ll. 24–25.
     Independent claim 1 of the ’172 patent is illustrative of
 the claims on appeal and recites:
     1. A mattress, extending in a lateral direction from
     side to side and extending in a longitudinal direc-
     tion from a mattress head to a mattress foot, for
     supporting a reclining body, said mattress includ-
     ing a head part, a shoulder part, a waist part, a hip
Case: 20-1718      Document: 47   Page: 5    Filed: 07/13/2021




 LEVEL SLEEP LLC   v. SLEEP NUMBER CORPORATION              5



     part and a leg part, said reclining body having a
     displacement profile, said mattress comprising,
     a core extending in said longitudinal direction and
     in said lateral direction, said core for undergoing
     differing vertical displacements when supporting
     the reclining body,
     said core having displacement parameters varying
     to match the displacement profile of the reclining
     body whereby the reclining body is supported by low
     body pressure,
     said core having a plurality of regions where the
     vertical displacement in one or more of the regions
     varies to match the displacement profile of the re-
     clining body to maintain the reclining body in
     alignment,
     said core including one or more foam members hav-
     ing structural modification where the one or more
     foam members at different longitudinal positions
     exhibit different displacement parameters includ-
     ing different ILDs to support the reclining body
     with low body pressure and exhibits different verti-
     cal displacements to maintain the reclining body in
     alignment.
 Id. at col. 39 ll. 24–48 (emphases added to disputed limita-
 tions).
     Because Level Sleep relies on dependent claims 11 and
 12 of the ’172 patent and the doctrine of claim differentia-
 tion to support its construction of “low body pressure,” we
 introduce these claims as well. Dependent claims 11 and
 12 of the ’172 patent ultimately depend from claim 1 and
 further define the features of the claimed mattress:
     11. The mattress as in claim 3 wherein said low
     body pressure is below a low pressure threshold.
Case: 20-1718      Document: 47      Page: 6   Filed: 07/13/2021




 6              LEVEL SLEEP LLC   v. SLEEP NUMBER CORPORATION



     12. The mattress as in claim 11 wherein said
     threshold is below an ischemic pressure threshold.
 Id. at col. 40 ll. 44–47.
                              II
      At the Markman hearing, the parties agreed that the
 term “low body pressure” as recited in the ’172 patent and
 “low supporting surface pressure” as recited in the ’698 pa-
 tent (the “low pressure” limitations) should be construed
 consistently across both patents. Level Sleep asserted that
 the “low pressure” limitations should be construed to mean
 a “[l]ower surface pressure supporting the body as com-
 pared to conventional mattresses,” while Sleep Number as-
 serted that they should be construed to mean “pressure
 below about 30 mmHg.” Level Sleep LLC v. Sleep No.
 Corp., No. 2:18-cv-00119, 2019 WL 2221601, at *4 (E.D.
 Tex. May 22, 2019) (Claim Construction Order). The dis-
 trict court construed the “low pressure” limitations to mean
 “pressure of a level which materially reduces causes of bed-
 induced shifting.” Id. at *7 (emphasis omitted).
     Subsequently, in opposing Sleep Number’s motion for
 summary judgment of noninfringement, Level Sleep sub-
 mitted the expert report of Dr. Elizabeth Friis, who tested
 the accused mattresses and compared the claim limitations
 to the accused mattresses. As part of her testing, Dr. Friis
 compared (1) the average surface pressure, (2) the percent
 of pressure readings above 30 mmHg, and (3) the maxi-
 mum measured surface pressure of each accused mattress
 to that of a conventional mattress. Dr. Friis determined
 that the accused products outperformed the conventional
 mattress in each of these measured categories, generally
 resulting in lower surface pressures as compared to the
 conventional mattress. As such, Dr. Friis concluded that
 each of the accused products met the “low pressure” limita-
 tions as construed by the district court to mean “pressure
 of a level which materially reduces causes of bed-induced
 shifting.” J.A. 4664. Dr. Friis’s testing also demonstrated,
Case: 20-1718      Document: 47     Page: 7    Filed: 07/13/2021




 LEVEL SLEEP LLC   v. SLEEP NUMBER CORPORATION                7



 however, that the maximum measured surface pressure of
 each of the accused products was above 40 mmHg. See, e.g.,
 J.A. 4777. In at least some of the testing, the accused prod-
 ucts exhibited pressures below 80 mmHg at the shoulder
 and below 40 mmHg at the waist. See, e.g., J.A. 4810.
     In January 2020, the district court granted summary
 judgment of noninfringement of both patents. Order at 1,
 Level Sleep LLC v. Sleep No. Corp., No. 2:18-cv-00119 (E.D.
 Tex. Jan. 14, 2020), ECF No. 178 (Summary Judgment Or-
 der). The district court explained that although it previ-
 ously construed the “low pressure” limitations as “pressure
 of a level which materially reduces causes of bed-induced
 shifting,” it had “instructed that any testimony relating to
 the Court’s construction must be ‘constrained by the
 Court’s reasoning.’” Id. at 5 (quoting Claim Construction
 Order, 2019 WL 2221601, at *15). The district court ex-
 plained that while it rejected Sleep Number’s proposed up-
 per limit of 30 mmHg, it recognized that the “low pressure”
 limitations must have some upper limit. Summary Judg-
 ment Order at 5–6. The district court reasoned that alt-
 hough the intrinsic evidence does not “establish a specific
 bright-line level,” the specification criticizes prior-art mat-
 tresses with pressures of 40 mmHg and thus makes clear
 that pressures of 40 mmHg are too high to satisfy the “low
 pressure” limitations. Id. at 6 (internal quotation marks
 omitted). The district court subsequently rejected Level
 Sleep’s alternative argument that, if there is an upper
 limit, it is 80 mmHg at the shoulder and hip and 40 mmHg
 at the waist. Id. Considering the evidence presented—
 namely, Dr. Friis’s expert report—the district court con-
 cluded that there was no genuine dispute that the accused
 products had a maximum pressure above 40 mmHg and,
 accordingly, the accused products could not as a matter of
 law infringe the claims as properly construed. Id. at 8–9.
     Level Sleep appeals. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(1).
Case: 20-1718     Document: 47       Page: 8   Filed: 07/13/2021




 8              LEVEL SLEEP LLC   v. SLEEP NUMBER CORPORATION



                          DISCUSSION
                                I
     On appeal, Level Sleep challenges the district court’s
 grant of summary judgment on several grounds. First, it
 asserts that it introduced substantial, admissible evidence
 showing that the accused mattresses meet the claim limi-
 tations as construed by the district court in the initial claim
 construction order. As part of this argument, it asserts
 that the district court erred by sua sponte changing its con-
 struction when granting summary judgment. Finally,
 Level Sleep challenges the district court’s construction of
 the “low pressure” limitations as requiring pressure levels
 that are at least lower than 40 mmHg. We review a district
 court’s claim construction de novo where, as here, it de-
 pends only on the intrinsic evidence. Teva Pharms. USA,
 Inc. v. Sandoz, Inc., 574 U.S. 318, 331 (2015); see also Trs.
 of Columbia Univ. v. Symantec Corp., 811 F.3d 1359, 1362
 (Fed. Cir. 2016) (“The construction of claim terms based on
 the claim language, the specification, and the prosecution
 history are legal determinations.”).
                               A
      We start by addressing Level Sleep’s assertion that the
 district court erred by changing its claim construction sua
 sponte in the summary judgment order. This argument
 fails because “a district court may (and sometimes must)
 revisit, alter, or supplement its claim constructions . . . to
 the extent necessary to ensure that final constructions
 serve their purpose of genuinely clarifying the scope of
 claims for the finder of fact.” In re Papst Licensing Digit.
 Camera Pat. Litig., 778 F.3d 1255, 1261 (Fed. Cir. 2015)
 (first citing O2 Micro Int’l Ltd. v. Beyond Innovation Tech.
 Co., 521 F.3d 1351, 1359 (Fed. Cir. 2008); and then citing
 Pfizer, Inc. v. Teva Pharm., USA, Inc., 429 F.3d 1364, 1377
 (Fed. Cir. 2005)). Indeed, we have held that district courts
 “may engage in a rolling claim construction, in which the
 court revisits and alters its interpretation of the claim
Case: 20-1718      Document: 47     Page: 9    Filed: 07/13/2021




 LEVEL SLEEP LLC   v. SLEEP NUMBER CORPORATION                9



 terms as its understanding of the technology evolves.”
 Jack Guttman, Inc. v. Kopykake Enters., Inc., 302 F.3d
 1352, 1361 (Fed. Cir. 2002). And we have explained that
 “a district court may engage in claim construction during
 various phases of litigation, not just in a Markman order.”
 Conoco, Inc. v. Energy & Envt’l Int’l, L.C., 460 F.3d 1349,
 1359 (Fed. Cir. 2006). Under our precedent, the district
 court was well within its power to clarify, supplement, and
 even alter its construction of the “low pressure” limitations
 in its summary judgment order. 2
                               B
     We next turn to whether the district court’s modified
 claim construction—requiring “low pressure” to be at least
 below 40 mmHg—is proper in light of the intrinsic evi-
 dence. We determine that it is.
      Illustrative claim 1 of the ’172 patent recites a mattress
 comprising a core having features “whereby the reclining
 body is supported by low body pressure.” ’172 patent
 col. 39 ll. 37–38. While the claim language itself is not par-
 ticularly helpful in understanding the meaning of “low
 body pressure,” the patent specification expressly defines
 the term. It states: “The terminology low body pressure
 means a pressure which is below a pressure threshold (typ-
 ically the ischemic threshold) for comfortable sleep and of
 a level which materially reduces causes of bed-induced



     2    While our decision does not rely on it, we further
 note that we do not necessarily agree with Level Sleep that
 the district court wholly changed its construction. As the
 district court itself explained, though it “declined to adopt
 Sleep Number’s proposed upper limit of 30 mmHg” in its
 Markman order, it “agreed with and adopted [Sleep Num-
 ber’s] argument that the patents disclosed pressure levels
 (40 and 80 mmHg) that the patents ‘considered too high.’”
 Summary Judgment Order, at 5–6.
Case: 20-1718     Document: 47      Page: 10    Filed: 07/13/2021




 10             LEVEL SLEEP LLC   v. SLEEP NUMBER CORPORATION



 shifting.” Id. at col. 9 ll. 32–35. The specification further
 discloses that the surface pressures at the shoulder, waist,
 hip, and leg alignment lines “are typically low and below a
 low pressure threshold.” Id. at col. 16 ll. 19–23. It adds
 that this “low pressure threshold is below the ischemic
 pressure of about 30 mmHg.” Id. at col. 16 ll. 24–25. We
 have previously explained that where “a patent applicant
 has elected to be a lexicographer by providing an explicit
 definition in the specification for a claim term[,]” the “defi-
 nition selected by the applicant controls.” Renishaw PLC
 v. Marposs Societa’ Per Azioni, 158 F.3d 1243, 1249
 (Fed. Cir. 1998).
      In addition, the specification disavows a “low pressure”
 of 40 mmHg or above by characterizing pressure levels of
 40 mmHg as not achieving the required reduction of bed-
 induced shifting. “Disavowal requires that the specifica-
 tion [] make[] clear that the invention does not include a
 particular feature, . . . or is clearly limited to a particular
 form of the invention[.]” Hill-Rom Servs., Inc. v. Stryker
 Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (second altera-
 tion in original) (internal citations omitted). We have
 found disavowal or disclaimer when the patent repeatedly
 disparaged an embodiment as “antiquated” and then de-
 tailed the “deficiencies [that] make it difficult” to use. Chi-
 cago Bd. Options Exch., Inc. v. Int’l Sec. Exch., LLC,
 677 F.3d 1361, 1372 (Fed. Cir. 2012) (alteration in origi-
 nal). Here, the specification repeatedly disparages “con-
 ventional mattresses” as causing shifting in bed due to
 discomfort. See ’172 patent, col. 1 ll. 40–44 (“On conven-
 tional mattresses . . . most people experience about forty
 major postural body shifts [per night.]”); col. 1 l. 66–col. 2
 l. 3 (“When parts of the body (usually shoulders and hips in
 conventional mattresses) are subjected to pressures above
 the ischemic threshold, discomfort results[.]”); col. 3 ll.
 25–27 (“Conventional . . . mattresses . . . are generally un-
 able to provide the qualities necessary for an ideal mat-
 tress.”). The specification then explains that one of the
Case: 20-1718      Document: 47    Page: 11    Filed: 07/13/2021




 LEVEL SLEEP LLC   v. SLEEP NUMBER CORPORATION              11



 reasons discomfort results is that certain surface pressures
 of a conventional mattress—including 80 and 40 mmHg—
 are above the ischemic pressure threshold. Particularly,
 the specification explains that “the surface pressures T’1,
 T’2, T’3 and T’4 [of a conventional mattress] at the shoulder
 alignment line 1710-1, the waist alignment line 1710-2, the
 hip alignment line 1710-3 and the leg alignment line 1710-4
 are typically 80, 40, 80 and 30 mmHg, respectively.” Id.
 at col. 15 ll. 30–37. It continues by explaining that these
 “80 and 40 values are above the ischemic pressure thresh-
 old and hence tend to cause bed-induced shifting in a con-
 ventional mattress.” Id. at col. 15 ll. 37–39.
      In our view, the specification limits “low body pressure”
 beyond simply “a level which materially reduces causes of
 bed-induced shifting.” Id. at col. 9 ll. 32–35. The express
 definition of “low body pressure” includes this phrase, but
 it also states that “low body pressure means a pressure
 which is below a pressure threshold (typically the ischemic
 threshold)[,]” id., and the specification disparages surface
 pressures of 40 mmHg or above as being “above the is-
 chemic pressure threshold and hence tend[ing] to cause
 bed-induced shifting in a conventional mattress[,]” id.
 at col. 15 ll. 37–39. Accordingly, we agree with the district
 court’s construction that “low body pressure” is a pressure
 falling below a pressure threshold that materially reduces
 causes of bed-induced shifting and, whatever that specific
 threshold is, it is lower than 40 mmHg.
      Level Sleep’s reliance on claim differentiation based on
 dependent claims 11 and 12 is unavailing. Though these
 claims purport to narrow the independent claim by requir-
 ing a “low pressure threshold,” and that the “threshold is
 below an ischemic pressure threshold,” id. at col. 40
 ll. 44–47, at most, they support Level Sleep’s successful ar-
 gument to the district court that the “low body pressure”
 limitation in claim 1 is not 30mmHg. Because the doctrine
 of claim differentiation “does not serve to broaden claims
 beyond their meaning in light of the specification,” Intell.
Case: 20-1718     Document: 47      Page: 12    Filed: 07/13/2021




 12             LEVEL SLEEP LLC   v. SLEEP NUMBER CORPORATION



 Ventures I v. Motorola Mobility LLC, 870 F.3d 1320, 1326
 (Fed. Cir. 2017) (quoting Toro Co. v. White Consol. Indus.,
 Inc., 199 F.3d 1295, 1302 (Fed. Cir. 1999)), the dependent
 claims cannot erase express definitions and disclaimers in
 the patent specification. Here, the specification is clear:
 “low body pressure means a pressure which is below a pres-
 sure threshold.” ’172 patent col. 9 ll. 32–33. Furthermore,
 pressures of 40 mmHg “tend to cause bed induced shifting
 in a conventional mattress.” Id. at col. 15 ll. 37–39.
      Level Sleep alternatively asserts that if a numeric
 standard is necessary to construe the “low pressure” limi-
 tations, then the correct standard would be 80 mmHg at
 the shoulder, 40 mmHg at the waist, and 80 mmHg at the
 hip. We disagree. Nothing in the patent specification sug-
 gests to a person of ordinary skill in the art to differentiate
 pressure thresholds between different parts of the body. To
 the contrary, in the background of the invention section,
 the specification explains that “[w]hen parts of the body
 (usually shoulders and hips in conventional mattresses)
 are subjected to pressures above the ischemic threshold
 [i.e., 30 mmHg], discomfort results” and the person gener-
 ally shifts to relieve the pressure. Id. at col. 1 l. 66–col. 2
 l. 3 (emphasis added). Similarly, in disclosing various sur-
 face pressures from a conventional mattress at the shoul-
 der, waist, and hip alignment lines, the specification
 explains that the “80 and 40 values are above the ischemic
 pressure threshold and hence tend to cause bed-induced
 shifting in a conventional mattress.” Id. at col. 15 ll. 37–39.
 In both of these examples, the specification expressly con-
 templates the surface pressure that would result in discom-
 fort at various parts of the body, and in both cases the
 specification recognizes just a single pressure threshold for
 causing discomfort at those various parts.
     This comports with the embodiments contemplated by
 the asserted patents. In Figure 11, the specification dis-
 closes surface pressures at each of the shoulder, waist, hip,
 and leg alignment lines. Id. at col. 16 ll. 19–23; Fig. 11.
Case: 20-1718      Document: 47     Page: 13   Filed: 07/13/2021




 LEVEL SLEEP LLC   v. SLEEP NUMBER CORPORATION              13



 There, it explains that the surface pressures at these align-
 ment lines “are typically low and below a low pressure
 threshold,” where that “low pressure threshold is below the
 ischemic pressure of about 30 mmHg.” Id. at col. 16
 ll. 19–25. Once again, the specification discloses only a sin-
 gle pressure threshold for each of the various parts of the
 body. Accordingly, we are not convinced that the specifica-
 tion supports Level Sleep’s argument that the claim con-
 struction of “low body pressure” should vary based on
 different parts of the body. While we appreciate that the
 claims and the specification could have defined “low body
 pressure” to be different at the hips and shoulders com-
 pared to the waist, they did not do so. We thus conclude
 that the district court’s construction is most consistent
 with the claim language and the specification and we adopt
 it as our own.
                               II
     We review a grant of summary judgment according to
 the law of the regional circuit, which in this case is the
 Fifth Circuit. Ineos USA LLC v. Berry Plastics Corp.,
 783 F.3d 865, 868 (Fed. Cir. 2015). The Fifth Circuit re-
 views a district court’s grant of summary judgment de
 novo. Triple Tee Golf, Inc. v. Nike, Inc., 485 F.3d 253, 261
 (5th Cir. 2007). Summary judgment is improper where
 there is a genuine dispute of material fact and where “the
 evidence is such that a reasonable jury could return a ver-
 dict for the nonmoving party.” Anderson v. Liberty Lobby,
 Inc., 477 U.S. 242, 248 (1986). In the present case, Sleep
 Number asserts that it is undisputed that each of the ac-
 cused products exhibits pressure exceeding 40 mmHg.
 Thus, if we agree with the district court’s construction, no
 genuine issue of material fact exists. Level Sleep concedes
 this point. Oral Arg. at 17:53–18:33, http://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=20-
 1718_01052021.mp3 (“I don’t believe that the record evi-
 dence and the infringement contentions we made based on
 the original construction provide a basis to change the
Case: 20-1718     Document: 47      Page: 14   Filed: 07/13/2021




 14             LEVEL SLEEP LLC   v. SLEEP NUMBER CORPORATION



 [district court’s summary judgment] decision if forty is an
 upper limit.”). Because we determine that the correct
 claim construction recognizes pressures above 40 mmHg as
 too high to meet the “low pressure” limitations, there is no
 dispute of material fact in this case that would preclude
 summary judgment of noninfringement.
                         CONCLUSION
     We have considered Level Sleep’s remaining argu-
 ments and find them unpersuasive. For the foregoing rea-
 sons, we affirm the district court’s grant of summary
 judgment of noninfringement.
                        AFFIRMED